Case 2:19-cv-00671-RAJ-RJK Document1 Filed 12/11/19 Page 1 of 4 PagelD# 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
(Norfolk Division)

CHARLES CULLEY,

Plaintiff,

v. : Case No.: 2:19-cv-00671
TEXAS ROADHOUSE HOLDINGS, LLC, :
TEXAS ROADHOUSE, INC., and
TEXAS ROADHOUSE MANAGEMENT CORP.,

Defendants.

NOTICE OF REMOVAL

Defendants Texas Roadhouse Holdings LLC, Texas Roadhouse, Inc. and Texas
Roadhouse Management Corp., by and through counsel, hereby give notice of removal of the
above action from the Circuit Court of the City of Virginia Beach, Virginia (“Circuit Court”), to
the United States District Court for the Eastern District of Virginia, Norfolk Division, pursuant to
28 U.S.C. §§ 1332(a), 1441 and 1446. As set forth below, this Court has original diversity
jurisdiction over this action pursuant to Section 28 U.S.C. § 1332. All requirements for removal
of this action are met through the allegations contained in the pleadings filed in the Circuit Court
and in this Notice of Removal.

In support of this Notice of Removal, Defendants state as follows:

1, There is pending in the Circuit Court of The City of Virginia Beach, Virginia, a
Complaint styled CHARLES CULLEY, JR v. TEXAS ROADHOUSE HOLDING, LLC er al,

Case No. CL19-120 (the “State Court Action”). The Complaint in the State Court Action was

filed on or about November 4, 2019. A copy of the Complaint is attached hereto as Exhibit A.
Case 2:19-cv-00671-RAJ-RJK Document1 Filed 12/11/19 Page 2 of 4 PagelD# 2

2. Defendants received a copy of the Complaint in the State Court Action on
November 15, 2019.

3. Defendants filed an Objection to Venue and Answer on December 5, 2019 in the
Circuit Court, but no further proceedings have been had in the State Court Action. A copy of the
above referenced responsive pleadings is attached hereto as Exhibit B.

4. This Notice of Removal is filed within thirty days of the date upon which
Defendants first received a copy of the Complaint and is therefore timely pursuant to 28 U.S.C. §
1446(b).

5. The State Court Action is properly removed under 28 U.S.C. § 1441(a), because
the State Court Action is subject to the original jurisdiction of this Court pursuant to 28 U.S.C. §

1332, as explained below.

6. Upon information and belief, Plaintiff is an individual residing in and a citizen of
New Jersey.
7. Texas Roadhouse Holdings LLC’s sole member is Texas Roadhouse, Inc. Texas

Roadhouse, Inc. is incorporated under the laws of the State of Delaware with its principal places
of business in Louisville, KY.

8. Defendant Texas Roadhouse, Inc. is incorporated under the laws of the State of
Delaware with its principal places of business in Louisville, KY.

9. Defendant Texas Roadhouse Management Corp. is incorporated under the laws of
the Commonwealth of Kentucky, with its principal place of business in Louisville, KY.

10. The Complaint sues for $74,000. However, On August 13, 2019, less than three
months prior to filing the Complaint, Plaintiff made a $750,000 demand detailing $81,448 in past

medical specials. The demand further states that Plaintiffs injuries are chronic and permanent,
Case 2:19-cv-00671-RAJ-RJK Document1 Filed 12/11/19 Page 3 of 4 PagelD# 3

and he continues to have accident related problems. A copy of this demand is attached hereto as
Exhibit C.!

11. This action is properly removed on grounds of diversity jurisdiction because (a)
complete diversity of citizenship exists between Plaintiff and all three named Defendants and (b)
the amount in controversy herein exceeds the sum or value of $75,000, exclusive of interest and
costs. The amount in controversy is established by the August 13, 2019 demand letter, pursuant
to 28 U.S.C. § 1446(b) and (c).

12. Written notice of the filing of this Notice of Removal will promptly be given to
Plaintiff and the Clerk of the Circuit Court of The City of Virginia Beach, Virginia, as required
by 28 U.S.C. § 1446(d).

WHEREFORE, Defendants Texas Roadhouse Holdings LLC, Texas Roadhouse, Inc. and
Texas Roadhouse Management Corp. respectfully request that this case proceed before this

Court as an action properly removed.

 

Byfitn A. Cafritz, V8BH# 34366

Jessica G. Relyea, VSB# 76775

Sophia M. Brasseux, VSB# 93404
Counsel for Texas Roadhouse Holdings LLC,
Texas Roadhouse, Inc., and

Texas Roadhouse Management Corp.
KALBAUGH, PFUND & MESSERSMITH, P.C.
901 Moorefield Park Drive, Suite 200
Norfolk, Virginia 23236

(804) 320-6300

(804) 320-6312 (fax)
Brian.Cafritz@kpmlaw.com
Jessica.Relyea@kpmlaw.com

Sophia. Brasseux@kpmlaw.com

 

' Defendants apologize to the Court that Exhibit C is cutoff. Defendants were not in possession of a better copy of
the correspondence at the time of filing this Notice of Removal.
Case 2:19-cv-00671-RAJ-RJK Document 1 Filed 12/11/19 Page 4 of 4 PagelD# 4

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and accurate copy of the foregoing Notice of Removal
was mailed, first class, postage prepaid, this 11th day of December, 2019, to

Michael Goodove, Esquire.

Swartz, Taliaferro, Swartz & Goodove, P.C.

220 W. Freemason Street

Norfolk, VA 23510
Counsel for Plaintiff

    

  

A. Cafritz, V 34366

ica G. Relyea, VSB# 76775

Sophia M. Brasseux, VSB# 93404
Counsel for Texas Roadhouse Holdings LLC,
Texas Roadhouse, Inc., and

Texas Roadhouse Management Corp.
KALBAUGH, PFUND & MESSERSMITH, P.C.
901 Moorefield Park Drive, Suite 200
Norfolk, Virginia 23236

(804) 320-6300

(804) 320-6312 (fax)
Brian.Cafritz@kpmlaw.com
Jessica.Relyea@kpmlaw.com
Sophia.Brasseux(@kpmlaw.com
